DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/20/2021 and 10/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Reference characters are not claim limitations.

Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation "a DC voltage output" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Line 4/5 already recited a DC voltage output. These appear to be first and second DC voltage output ends and should be separately and individually labeled so. Reference characters are not claim limitations.

Claim 1 recites the limitation "a switch unit" twice in line 11.  These appear to be first and second switch units and should be separately and individually labeled so. Reference characters are not claim limitations.
Claim 1 recites the limitation "the P" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Reference characters are not claim limitations.
Claim 1 recites the limitation "the X1" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Reference characters are not claim limitations.
Claim 1 recites the limitation "the N" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Reference characters are not claim limitations.
Claim 1 recites the limitation "the UREF" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Reference characters are not claim limitations.
Claim 1 recites “a second switching transistor” and “a second switching transistor” in lines 18 and 19. Please label these transistors separately.

All of the claims repeat this same type of errors throughout which lead to antecedent basis errors. Appropriate correction is required.
Claim 1 recites the limitation "the body diode" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Which body diode is the applicant referring to?
Claim 1 recites the limitation "in response to the three-level switch circuit works" [sic] in line 24. What “works” is the applicant referring to?
Claim 1 recites the limitation "the transistor" in line 25.  There is insufficient antecedent basis for this limitation in the claim. Which transistor is the applicant referring to?
Claim 1 recites the limitation "a body diode" in line 29.  There is insufficient antecedent basis for this limitation in the claim. Body diodes were already claimed, which diode is this?
Claim 1 recites the limitation "are all turned ON" in line 31.  There is insufficient antecedent basis for this limitation in the claim. Who is all?
Claim 2 recites: “after the controlling the” [sic].

The claims consistently attempt to use drawing reference characters as claim limitations. Reference characters are not claim limitations. The claims should use proper claim limitations and refer back to any limitations with proper antecedent basis. All limitations should be properly labeled with individualized labeling.
Please provide claims that conform with current U.S. practice.
Please find and correct all remaining errors.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20; prior art fails to disclose or suggest, inter alia, a control method of a power conversion circuit, comprising: a three-level switch circuit comprises a [first] switch unit and a [second] switch unit, and wherein the [first switch unit] comprises a first switching transistor, [the second switch unit] comprises a [second] switching in response to the three-level switch circuit working in a positive half cycle of a pulse width modulation signal:Page 3 of 10Application No. 16/945,091Preliminary Amendment controlling all the transistors to be turned off, wherein the body diode of the [fifth transistor], the body diode of the first transistor, and the body diode of the [second] transistor are turned on based on a current freewheeling function of the resonant circuit; controlling the [fifth transistor] to be turned on, to set up a first working state of the power conversion circuit; and after the first working state lasts for a time length, controlling the [first and second transistors] to be turned on.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0294732 Ye et al. disclose an isolated power converter; US 2014/0198536 Fu et al. disclose a resonant converter; US 6,349,044 Canales-Abarca et al. disclose a zero voltage three level DC converter.
       
This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/GARY L LAXTON/Primary Examiner, Art Unit 2896                                  5/21/2021